Citation Nr: 9908998	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-45 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to service connection for impotence secondary 
to the veteran's service-connected left varicocele.

3.  Entitlement to an increased evaluation for a left 
varicocele, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
July 1961.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
June and August 1996 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of issues 2 and 3  has been obtained by the 
agency of original jurisdiction.

2.  The veteran currently suffers from impotence.

3.  Medical evidence etiologically linking the veteran's 
impotence with his military service or his service-connected 
left varicocele has not been presented.

4.  As a result of his service-connected left varicocele, the 
veteran must void four times per evening and approximately 
six to eight times during the day.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
impotence secondary to the vetean's service-connected left 
varicocele is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The criteria for an evaluation of 20 percent for a left 
varicocele have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, Part 4, 4.115a, Diagnostic Code 7512, 7529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While in service, the veteran developed a left varicocele - 
this growth was present when he underwent a VA medical 
examination for benefits in March 1962.  As a result of the 
varicocele, service connection was awarded and a 
noncompensable evaluation was assigned.  VA Form 21-6796, 
Rating Decision, March 16, 1962.  After petitioning the RO 
for an increased evaluation for this condition, and upon 
undergoing a VA medical examination of the area, a 10 percent 
evaluation was assigned.  VA Form 21-6796, Rating Decision, 
June 1, 1996.  Since then, the veteran has come before the VA 
claiming that this service-connected disability is 
underrated.  He has asked for an increased evaluation.  Also, 
he claims that as a result of this disability, he is now 
impotent.  He has requested secondary service connection for 
his impotence.  Because the RO has denied both of these 
requests, he has appealed to the Board for review.

The issue of whether or not new and material evidence 
sufficient to reopen his claim for a psychiatric disability 
has been submitted will be remanded.

I.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.  Yet, before a 
determination is made on the merits of the claim, it must be 
decided as to whether that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran has admitted that he was not impotent while he 
was in service but avers that as a result of his service-
connected left varicocele he has since become impotent.  
Besides a VA medical examination that merely reflects the 
statements provided by the veteran (saying that he is 
impotent), there are no other medical records that chronicle 
or confirm the presence of impotence.  Moreover, none of the 
medical documents attribute the veteran's claimed impotence 
to his service-connected left varicocele.  There are just the 
veteran's assertions that they are inter-related.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that etiologically links the veteran's 
impotence with his service-connected disability, it is the 
decision of the Board that the veteran has not presented a 
well-grounded claim.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993) Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where 
the determinative issue involves medical causation or a 
medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim fails and service connection for the 
impotence secondary to the veteran's service-connected left 
varicocele is denied.

II.  Increased Evaluation

The veteran has appealed the RO's denial of an evaluation in 
excess of ten percent for his service-connected left 
varicocele.  In accordance with 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
and Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

This disorder is currently rated as 10 percent disabling 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7512 and 7529 
(1998).  Diagnostic Code 7512 refers to chronic cystitis, 
including interstitial and all etiologies, whether infectious 
or non-infectious.  It mandates that this disorder be rated 
as voiding dysfunction.  See 38 C.F.R. § 4.115a (1998).  
Diagnostic Code 7529 requires the disability to be rated as 
voiding dysfunction or as renal dysfunction, whichever is 
predominant.  See 38 C.F.R. § 4.115a (1998).  

Section 4.115a of the Schedule provides specific descriptions 
of various levels of disability in each of the following 
symptom areas: renal dysfunction, voiding dysfunction, 
urinary frequency, obstructive voiding and urinary tract 
infections.  It further states that where diagnostic codes 
refer the decision maker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  38 C.F.R. § 4.115a 
(1998).  In the present case, the veteran's disability has 
resulted primarily in frequency of voiding rather than 
urinary leakage or obstructed voiding.  The rating schedule 
for urinary frequency is as follows:

Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night.
			40 percent disabling.
Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night.
			20 percent disabling.
Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night.
			10 percent disabling

A VA medical examination was performed in February 1997; the 
results of that exam were as follows:

1.  Frequency of urination:  Four to five 
times nightly, six to eight times daily.
2.  Present of absence of pyuria:  There 
is an absence of pyuria.
3.  Pain or tenesmus:  Yes, he has 
tenesmus post-voiding.
4.  Incontinence requiring pads or 
appliance:  No.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The veteran has 
repeatedly claimed that it is necessary for him to urinate 
four times per evening and on numerous occasions during the 
day.  There has been no medical evidence presented that would 
disproves this contention, and the Board believes that the 
information provided by the veteran has been given in good 
faith and is truthful.  Therefore, because evidence has been 
presented that would justify an increased evaluation, a 20 
percent disability rating is granted.  The Board would add, 
however, that evidence has not been presented that the 
symptoms and manifestations of this condition do not meet the 
rating criteria for the assignment of a 40 percent disability 
rating.  That is, the evidence does not show that it is 
necessary for the to urinate five or more times at night and 
hourly during the day.  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Entitlement to service connection for impotence secondary 
to the veteran's service-connected left varicocele is denied.

2.  An evaluation of 20 percent for a left varicocele is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.



REMAND

During the course of this appeal, the U.S. Court of Appeals 
for the Federal Circuit, in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), issued new guidance for cases involving new 
and material evidence.  This case overturned the test for new 
and material evidence pronounced by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this case is REMANDED to the RO for 
readjudication in accordance with Hodge.  If the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.  No action is required of the veteran until he 
is contacted by the regional office.  The purpose of this 
REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 10 -


- 1 -


